Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant amended claims 2-16.

Applicant previously cancelled claim 1.

Applicant initially rejected claims 2-16 under 35 U.S.C. 101 as being directed to ineligible subject matter; signal claims. Applicant amended the claims to recite a non-transitory computer readable medium. This amendment addresses the issue. In view of the amended claims, Examiner withdraws these rejections.

Applicant initially rejected claims 2-16 for non-statutory double patenting in view of US Patent 10,755,351. Applicant filed a Terminal Disclaimer on November 8, 2021. In view of the approved Terminal Disclaimer, Examiner withdraws these rejections.

The claims are in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claimed invention pertains to a product for deploying a trading algorithm. The product monitors operating condition data related to the CPU load and/or memory usage of an algorithm server. The product also receive operating condition rules specifying deployment conditions that is applied to the operating condition data. The product detects an occurrence of favorable conditions based on the operating condition data and the operating condition rules. When favorable conditions are detected, the system approves the deploying of the trading algorithm to send trading actions to an electronic trading system.

Based on a review of previous prior art searches related to the parent applications, and an updated prior art search; Dayan, US Patent Application Publication No. 2009/0076978, is the closest prior reference to the allowed claims. Dayan teaches a system for deploying a trading algorithm based on conditions satisfying rules. Dayan teaches these conditions are related to market/trading data (e.g., trading price). Dayan does not teach that the conditions are related to the operation of a computer system (e.g., CPU load, memory usage).

Regarding eligible subject matter, upon further search and consideration there is a practical application of the abstract idea. Applicant’s claims are directed toward an abstract idea, detecting an occurrence of a first favorable operating condition. However, the claims limit the operating conditions to the (computer) performance of an algorithm server. The claims monitor the processing load and/or memory usage of the algorithm server and compares this data to operating condition rules associated with CPU load .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693

/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693